Per Curiam.

The information charges a violation of section 722 of the Penal Law by name although not by section number. There is no requirement that the section number be mentioned. Indeed, the presence of the number is unnecessary and surplusage. (People v. Adler, 174 App. Div. 301, 303; see, also, People v. Dwyer, 160 App. Div. 542, 547, affd. 215 N. Y. 46.) The information also sets forth, with sufficient certainty and particularity, the act constituting that offense, which the defendant concedes to be disorderly conduct. It was sufficient to justify *516the issuance of a warrant of arrest. Thus, the court had jurisdiction both of the person of the defendant and the subject matter of the charge.
The allegations in the information to the effect that the defendant’s act violated section 43 of the Penal Law and openly outraged public decency — the language of section 43 — -are unnecessary matter, and may be disregarded.
The improper designation in the information of disorderly conduct as a “ crime ” instead of “ offense ” is an irregularity which the defendant waived when he entered his plea of guilty.
The defendant was properly convicted of disorderly conduct. We pass upon no other question.
The judgment should be affirmed.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgment affirmed.